DETAILED ACTION
This office action is in response to communication filed on 29 April 2020.

Claims 1 – 9 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Applicant states “such as app in mobile phones or iPad, browsers in notebooks” and “such as QR codes, Bar codes, action node site feature photos, also with information display devices, and electrical editable devices” in claim 1.

Claims 2 – 4 are rejected for their dependence on rejected claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite creating symbols for timing and site nodes of a duty process, creating a database with symbols corresponding, arranging duty for a person, during duty process, duty person reads a symbol to confirm it matches database, to report actual check-on time, site check-on, troubleshooting, and saving information. Dependent claims further limit the abstract ideas of independent claims. This describes a management of personal behavior or interactions between people, because it is observation and enforcement of workplace behavior, which is a management function. This is a sub-category in certain methods of organizing human activity, which is defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019. This judicial exception is not integrated into a practical application because the abstract idea is implemented using generic technology including a server, mobile communication terminals, and database. These technologies are claimed in such a way that is a mere application of computing technology to an otherwise abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a server, mobile communication terminals, and database to perform the implementation of managing employee clocking in and out is not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. These mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. 20150363745 (hereinafter, Hatch).

Regarding claim 1, Hatch teaches a duty process management system includes
(1) duty process management IT-based server (dpm-server) running duty process management software package designed on duty process management method (¶ 77, “Network interface 1185 may provide a direct connection to a remote server via a direct network link to the Internet via a POP (point of presence).”), 
(2) duty personnel mobile communication terminals (d-terminal) running duty personnel software communicating with dpm-server, such as app in mobile phones or iPad, browsers in notebooks (¶ 27, “The geo location stamp may establish a location of the employee and/or the mobile computing device carried by the employee”); 
(3) action timing and site node (action node) symbols (ats-symbols) (¶ 57, “security badge scan”); 
Said duty includes mobile duty and post duty (¶ 27, “The geo location stamp may further confirm that the employee is in close proximity to the place of business, the control panel, or other clock-in/clock-out device at the check-in and/or check-out time or during a work shift.”); 
Said mobile duty includes security patrols, railroad/driveroad inspection, production line lead, bus line time monitor, sanitation service, supermarket managers; Said post duty include doormen, sentinels, gate guards of residential area, business center district, schools, supermarkets, cargo/warehouse areas, and any special control area, consultant service men of hospitals, banks (¶ 6, “Another embodiment is directed to an apparatus for employee clock-in using an automation and security system.”) (Examiner note: post duty labels are non-functional descriptive material, and therefore do not change the functionality of that which is claimed.  This could be any employee in a working environment); 
Said duty process means a duration from on-duty to off-duty of said duty (¶ 5, “The method may include generating at least one report showing hours worked by the employee during a predetermined time period based on clock-in and clock-out times.”); 
Said action node means a specified site in a specified time in where specified actions are to be carried out (¶ 65, “Clock-in module 120-b may operate at least in part based on one or more rules. The rules may be established, modified, and/or operated via rules module 725. Rules module 725 may, during installation of one or more components of an automation and security system, cause the installer to input parameters associated with rules. For example, one rule may be that an employee who attempts to clock-in more than one hour after a scheduled clock-in time is not permitted to clock-in and/or is given a notice to immediately personally communicate with an employer or supervisor. Another example rule is that an employee is not permitted to clock-out unless a certain number of hours have been logged for a given time period (e.g., day, week, shift, etc.). Another rule may be to send a notice to the employer if geo location indicates that the employee (or at least the employee's mobile device) is not at the place of business at the time of attempting to clock-in and/or clock-out.”); 
Said action node symbol (ats-symbol) means marks standing for duty timing/site, such as QR codes, Bar codes, action node site feature photos, also with information display devices, and electrical editable devices (¶ 59, “Photograph module 620 may operate to compare the photograph to a stored photograph of the employee to confirm the identity of the employee. In other examples, the photograph may be transmitted by photograph module 620 to another device such as the employer device 205 for purposes of reviewing and/or storing the photograph. Photograph module 620 may time stamp, geo location stamp, or otherwise tag information to the photograph.”).

Regarding claim 2, Hatch teaches a duty process management system as in claim 1, wherein duty process management server (dpm-server) includes duty process database (dp-database), that includes duty list, each duty is composed of a series of action nodes' information, each action node information is composed of set ats-symbol, actual ats-symbol, set action time, actual action time, a series of mini-actions, duty person, and supervisor; the ats-symbol corresponds to said ats-symbol in said system (3) (¶ 28, “The picture may be automatically stored on the control panel or at another location such as, for example, a database accessible by a supervisor, owner, or other interested party. The picture may be used to confirm the identity of the employee using, for example, an automated comparison of the picture to a stored picture of the employee, or a manual evaluation of the picture by someone who is aware of the employee's appearance.”) (¶ 29, “generating one or more reports associated with the clock-in and clock-out times of the employee. The reports may provide, for example, historical data concerning whether the employee has logged a minimum number of hours, or has been late for a scheduled check-in and/or check-out event. The reports may provide information such as, for example, particular combination of employees working during a given shift, the number of breaks and the length of breaks that any given employee has taken, or an overall number of hours logged by any group of employees (e.g., a department, a shift, etc.).”) (¶ 59, “Photograph module 620 may receive photographs of a person involved in a clock-in and/or clock-out process. Photograph module 620 may receive photographs from a mobile device carried by the employee. Alternatively, the photographs may be received from a camera associated with a clock-in and/or clock-out device (e.g., device 105, control panel, etc.), or an existing security camera of the automation and security system. Photograph module 620 may operate to compare the photograph to a stored photograph of the employee to confirm the identity of the employee. In other examples, the photograph may be transmitted by photograph module 620 to another device such as the employer device 205 for purposes of reviewing and/or storing the photograph. Photograph module 620 may time stamp, geo location stamp, or otherwise tag information to the photograph.”).

Regarding claim 3, Hatch teaches a duty process management system as in claim 1, 
wherein action node information of action node of dp-database including action distance and details, site situation words or/and photos or/and trouble shooting log or/and supervisor instruction log (¶ 59, “Photograph module 620 may receive photographs of a person involved in a clock-in and/or clock-out process. Photograph module 620 may receive photographs from a mobile device carried by the employee. Alternatively, the photographs may be received from a camera associated with a clock-in and/or clock-out device (e.g., device 105, control panel, etc.), or an existing security camera of the automation and security system. Photograph module 620 may operate to compare the photograph to a stored photograph of the employee to confirm the identity of the employee. In other examples, the photograph may be transmitted by photograph module 620 to another device such as the employer device 205 for purposes of reviewing and/or storing the photograph. Photograph module 620 may time stamp, geo location stamp, or otherwise tag information to the photograph”); 
said action distance means action's distance from action node site (¶ 56, “For example, the proximity information may provide one indicator that the employee, who is assumed to be carrying the mobile device, is within a certain zone or range of distance of the clock-in point (e.g., device 105) at the time of clocking-in and/or clocking-out. The shortwave technology may be used because of its relatively short range capability, which requires the mobile device to be within a certain relatively close proximity to the clock-in/clock-out point in order for a proximity module 605 to identify the mobile device.”).  

Regarding claim 4, Hatch teaches a duty process management system as in claim 1, wherein duty terminal (d-terminal) including information of duty process log, that's, about action node site, check-on, reports, trouble- shoots of duty person, and check-on, instructions of supervisor (¶ 29, “The reports may provide, for example, historical data concerning whether the employee has logged a minimum number of hours, or has been late for a scheduled check-in and/or check-out event. The reports may provide information such as, for example, particular combination of employees working during a given shift, the number of breaks and the length of breaks that any given employee has taken, or an overall number of hours logged by any group of employees (e.g., a department, a shift, etc.).”) (¶ 65, “The rules may be established, modified, and/or operated via rules module 725. Rules module 725 may, during installation of one or more components of an automation and security system, cause the installer to input parameters associated with rules. For example, one rule may be that an employee who attempts to clock-in more than one hour after a scheduled clock-in time is not permitted to clock-in and/or is given a notice to immediately personally communicate with an employer or supervisor. Another example rule is that an employee is not permitted to clock-out unless a certain number of hours have been logged for a given time period (e.g., day, week, shift, etc.). Another rule may be to send a notice to the employer if geo location indicates that the employee (or at least the employee's mobile device) is not at the place of business at the time of attempting to clock-in and/or clock-out. The number and type of rules that may be established via rules module 725 may be established and carried out via rules module 725 or other functionality of clock-in module 120-b are numerous and may be determined at least in part based on the type of time management software, the type of business, the number of employees, technology capabilities for the employer/supervisor and/or employee (e.g., via a mobile device), and the like.”) (Examiner note: Examiner is confused by the grammar and syntax of this claim, and assumes that information in the terminal includes that list of information).

Regarding claim 5, Hatch teaches a duty process management method includes the steps of: 
S1, create ats-symbols for actual action(check) timing and site nodes of a duty process (¶ 59, “Photograph module 620 may operate to compare the photograph to a stored photograph of the employee to confirm the identity of the employee. In other examples, the photograph may be transmitted by photograph module 620 to another device such as the employer device 205 for purposes of reviewing and/or storing the photograph. Photograph module 620 may time stamp, geo location stamp, or otherwise tag information to the photograph.”); 
S2, create dp-database in dpm-server, wherein dp-database's ats-symbols correspond to ats-symbol in Sl (¶ 28, “The picture may be automatically stored on the control panel or at another location such as, for example, a database accessible by a supervisor, owner, or other interested party. The picture may be used to confirm the identity of the employee using, for example, an automated comparison of the picture to a stored picture of the employee, or a manual evaluation of the picture by someone who is aware of the employee's appearance.”); 
S3, arrange dutys to duty persons (¶ 67, “Block 820 includes clocking-in the person as an employee based at least in part on the photograph, the recorded time, and the location of the mobile computing device within the geographic zone.”); 
S4, during duty process, duty person, at a action(check) node, uses his/her d-terminal to read ats-symbol, send the ats-symbol as actual ats-symbol to dpm-server to confirm the symbol's consistency with the ats-symbol in dp-database, to report actual check-on time, site check-on, trouble-shoot, and save these information locally in d-terminal (¶ 29, “The reports may provide, for example, historical data concerning whether the employee has logged a minimum number of hours, or has been late for a scheduled check-in and/or check-out event. The reports may provide information such as, for example, particular combination of employees working during a given shift, the number of breaks and the length of breaks that any given employee has taken, or an overall number of hours logged by any group of employees (e.g., a department, a shift, etc.).”) (¶ 65, “The rules may be established, modified, and/or operated via rules module 725. Rules module 725 may, during installation of one or more components of an automation and security system, cause the installer to input parameters associated with rules. For example, one rule may be that an employee who attempts to clock-in more than one hour after a scheduled clock-in time is not permitted to clock-in and/or is given a notice to immediately personally communicate with an employer or supervisor. Another example rule is that an employee is not permitted to clock-out unless a certain number of hours have been logged for a given time period (e.g., day, week, shift, etc.). Another rule may be to send a notice to the employer if geo location indicates that the employee (or at least the employee's mobile device) is not at the place of business at the time of attempting to clock-in and/or clock-out. The number and type of rules that may be established via rules module 725 may be established and carried out via rules module 725 or other functionality of clock-in module 120-b are numerous and may be determined at least in part based on the type of time management software, the type of business, the number of employees, technology capabilities for the employer/supervisor and/or employee (e.g., via a mobile device), and the like.”).

Regarding claim 6, Hatch teaches a duty process management method as in claim 5, wherein the method includes dpm-server checks the consistency of ats-symbol and duty person identification got from duty person terminal with duty action node information in dp-database, saves ats-symbols, actual check time, check report and details, trouble-shoot, checks if the report is OK, or/and sends these information to supervisors' d-terminal (¶ 29, “The reports may provide, for example, historical data concerning whether the employee has logged a minimum number of hours, or has been late for a scheduled check-in and/or check-out event. The reports may provide information such as, for example, particular combination of employees working during a given shift, the number of breaks and the length of breaks that any given employee has taken, or an overall number of hours logged by any group of employees (e.g., a department, a shift, etc.).”) (¶ 65, “The rules may be established, modified, and/or operated via rules module 725. Rules module 725 may, during installation of one or more components of an automation and security system, cause the installer to input parameters associated with rules. For example, one rule may be that an employee who attempts to clock-in more than one hour after a scheduled clock-in time is not permitted to clock-in and/or is given a notice to immediately personally communicate with an employer or supervisor. Another example rule is that an employee is not permitted to clock-out unless a certain number of hours have been logged for a given time period (e.g., day, week, shift, etc.). Another rule may be to send a notice to the employer if geo location indicates that the employee (or at least the employee's mobile device) is not at the place of business at the time of attempting to clock-in and/or clock-out. The number and type of rules that may be established via rules module 725 may be established and carried out via rules module 725 or other functionality of clock-in module 120-b are numerous and may be determined at least in part based on the type of time management software, the type of business, the number of employees, technology capabilities for the employer/supervisor and/or employee (e.g., via a mobile device), and the like.”).

Regarding claim 7, Hatch teaches a duty process management method as in claim 5, wherein the method includes duty person sends actual check node information to dpm-server, and saves these information locally in duty person's d-terminal (¶ 28, “The picture may be automatically stored on the control panel or at another location such as, for example, a database accessible by a supervisor, owner, or other interested party. The picture may be used to confirm the identity of the employee using, for example, an automated comparison of the picture to a stored picture of the employee, or a manual evaluation of the picture by someone who is aware of the employee's appearance.”) (¶ 65, “The number and type of rules that may be established via rules module 725 may be established and carried out via rules module 725 or other functionality of clock-in module 120-b are numerous and may be determined at least in part based on the type of time management software, the type of business, the number of employees, technology capabilities for the employer/supervisor and/or employee (e.g., via a mobile device)”).

Regarding claim 8, Hatch teaches a duty process management method as in claim 5, wherein the method includes duty person sends actual check node information to dpm-server, and the dpm-server sends trouble-shoot and relative information report to supervisor's d-terminal (¶ 29, “generating one or more reports associated with the clock-in and clock-out times of the employee. The reports may provide, for example, historical data concerning whether the employee has logged a minimum number of hours, or has been late for a scheduled check-in and/or check-out event. The reports may provide information such as, for example, particular combination of employees working during a given shift, the number of breaks and the length of breaks that any given employee has taken, or an overall number of hours logged by any group of employees (e.g., a department, a shift, etc.).”) (¶ 28, “The picture may be automatically stored on the control panel or at another location such as, for example, a database accessible by a supervisor, owner, or other interested party.”) (¶ 65, “The rules may be established, modified, and/or operated via rules module 725. Rules module 725 may, during installation of one or more components of an automation and security system, cause the installer to input parameters associated with rules. For example, one rule may be that an employee who attempts to clock-in more than one hour after a scheduled clock-in time is not permitted to clock-in and/or is given a notice to immediately personally communicate with an employer or supervisor.”).

Regarding claim 9, Hatch teaches a duty process management method as in claim 5, wherein the method includes supervisor checks duty person report in dpm-server, or/and sends control instruction (¶ 29, “The reports may provide, for example, historical data concerning whether the employee has logged a minimum number of hours, or has been late for a scheduled check-in and/or check-out event. The reports may provide information such as, for example, particular combination of employees working during a given shift, the number of breaks and the length of breaks that any given employee has taken, or an overall number of hours logged by any group of employees (e.g., a department, a shift, etc.).”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GURSKI/           Primary Examiner, Art Unit 3623